DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. This Office action is in response to the application received on 19 March 2019. Claims 1-20 are pending. 
Information Disclosure Statement
The IDS received on 19 March 2019 has been considered. 
The IDS received on 09 April 2019 has been considered. 
Claim Objections
Dependent claims 12-17 are objected to because their preambles recite "the system of [a preceding claim]," while the preamble of independent claim 11 recites a method performed by systems associated with a vehicle. It is presumed that the preambles of claims 12-17 should recite "the method of [a preceding claim]". If this presumption is incorrect, clarification is requested.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 6-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,974,225 B2 to Bunderson et al. (hereinafter "Bunderson"). 

As to claim 1, Bunderson discloses a work vehicle guidance system, comprising: 
	a control system comprising a controller having a processor and a memory (Fig 2, col 4 ln 65-66 - "The vehicle control system 42 may include a processor 54, a memory component 56"), wherein the control system is configured to: 
	determine a relative location of a work vehicle to a work area (col 5 ln 29-34 - "Based on the agricultural vehicle 12 information received from the navigation system 44, the vehicle control system 42 may determine (e.g., via the processor 54) the relative proximity to one or more rows or swaths, one or more boundaries, one or more headlands, etc."); 
	determine an end-of-row turn path for the work vehicle based at least on the relative location of the work vehicle and a minimum turning radius of the work vehicle (col 4 ln 6-10 - "The vehicle control system may take into account a number of factors (e.g., minimum turning radius, maximum turning rate, starting point, initial heading, speed, fuel consumption, etc.) in determining the end of row turn path", col 7 ln 61-63 - "Upon reaching an end point 90 of a first path 88, the agricultural vehicle 12 may proceed to a starting point 92 of a second path 88 by following an end-of-row turn path 94", col 8 ln 42-45 - "generate a seven-segment, continuous rate of curvature end-of-row turn path 94 that takes into account a number of factors, including the speed and capabilities of the vehicle 12"), 
	wherein the end-of-row turn path is configured to direct the work vehicle to turn from a first main swath of the work area to a headland swath of the work area, travel along the headland swath in a direction toward a second main swath of the work area, and turn from the headland swath to the second main swath (Fig 3); 
	output a guidance signal comprising guidance instructions to implement the end-of-row turn path (col 8 ln 11-21 - "A variety of systems are available for performing the end-of-row turn. [...] Some systems automatically or semi-automatically control the vehicle 12 along a path 88, but rely on the operator to determine a path 94 for, and guide the vehicle 12 through, the end of row turn. Yet other systems may display a suggested end-of-row turn path 94 via the display 66 of the operator interface 52 and rely on the operator to control the speed and steering of the vehicle 12 along the path 94").

As to claim 2, Bunderson discloses the work vehicle guidance system of claim 1, and further discloses the system comprising a work vehicle steering system configured to control a direction of travel of the work vehicle, wherein the work vehicle steering system is configured to receive the guidance signal and to implement the end-of-row turn path based at least on the guidance signal (Fig 2 - steering system (48), col 6 ln 10-12 - "the vehicle steering system 48 includes a wheel angle control system 57, a differential braking system 59, and a torque vectoring system 61", col 8 ln 11-21).

As to claim 3, Bunderson discloses the work vehicle guidance system of claim 1, and further discloses wherein the control system comprises a work vehicle control system disposed on the work vehicle (Fig 2 - control system (42)).

As to claim 6, Bunderson discloses the work vehicle guidance system of claim 1, and further discloses the system comprising a navigation system configured to determine an absolute location of the work vehicle and to output a navigation signal (col 5 ln 19-23 - "The navigation system may include a Global Navigation Satellite System (GNSS) receiver 70 configured to communicate with two or more satellites in orbit (e.g., GPS, GLONASS, Galileo, BeiDou, etc.) to determine the location, heading, speed, etc. of the vehicle 12"), 
	wherein the control system is configured to receive the navigation signal from the navigation system and to determine the relative location of the work vehicle with respect to the work area based on the navigation signal (col 5 ln 29-34).

As to claim 7, Bunderson discloses the work vehicle guidance system of claim 6, and further discloses wherein the navigation system comprises a global positioning system (GPS) configured to determine the absolute location of the work vehicle (col 5 ln 19-23).

As to claim 8, Bunderson discloses the work vehicle guidance system of claim 1, and further discloses the system comprising a user interface configured to receive the output guidance signal and to provide an indication of the guidance instructions to an operator (Fig 2 - operator interface (52), col 7 ln 17-23 - "The operator interface 52 includes a display 66 configured to display information related to the agricultural system 10 to the operator. The display 66 may be a screen, an array of LEDs, a series of gauges, a combination thereof, or some other arrangement", col 8 ln 11-21).

As to claim 9, Bunderson discloses the work vehicle guidance system of claim 8, and further discloses wherein the user interface comprises a countdown mechanism configured to indicate a countdown for initiating a planned turn of the work vehicle at a start of the end-of-row guide path (col 8 ln 18-19 - "display a suggested end-of-row turn path 94 via the display 66").

As to claim 10, Bunderson discloses the work vehicle guidance system of claim 1, and further discloses wherein the control system is configured to output a tool control signal comprising tool control instructions to disengage an implement tool during at least a portion of the end-of-row turn path (col 7 ln 64-67 - "when the vehicle 12 or the implement 14 reaches the end point 90 of the first path 88, the implement may be raised, turned off, or otherwise disengaged via the implement control system 50").

As to claim 11, Bunderson discloses a method for guiding a work vehicle, comprising the steps of: 
	determining, via a navigation system, a relative location of the work vehicle with respect to a work area (col 5 ln 29-34); 
	determining, via a control system, an end-of-row turn path for the work vehicle based at least on the relative location of the work vehicle and a minimum turning radius of the work vehicle (col 4 ln 6-10, col 7 ln 61-63, col 8 ln 42-45), 
	wherein the end-of-row turn path comprises at least a first turn segment, a traversing segment, and a second turn segment, wherein the first turn segment is configured to direct the work vehicle to turn from a first main swath of the work area to a headland swath of the work area, the traversing segment is configured to direct the work vehicle to travel along the headland swath in a direction toward a second main swath, and the second turn segment is configured to direct the work vehicle to turn from the headland swath to the second main swath of the work area (Fig 3); 
	implementing the end-of-row turn path via a vehicle steering system of the work vehicle (col 6 ln 10-12, col 8 ln 11-21).

As to claim 12, Bunderson discloses the [method] of claim 11, and further discloses the method comprising executing the end-of-row turn at a first turn starting point disposed between an end point of the first main swath and a center of the first headland swath (Fig 3).

As to claim 13, Bunderson discloses the [method] of claim 12, and further discloses the method comprising determining a location for the first turn starting point based at least on a relative orientation of the first headland swath to the first main swath (col 7 ln 61-63, col 8 ln 42-45).

As to claim 14, Bunderson discloses the [method] of claim 11, and further discloses wherein the first turn segment comprises a turning portion, a transition portion, and a straightening portion, wherein the turning portion is configured to decrease a radius of curvature of the first turn segment, the transition portion is configured to maintain a constant radius of curvature of the first turn segment, and the straightening portion is configured to increase the radius of curvature of the first turn segment (col 9 ln 3-12 - "the vehicle control system 42 may first generate a three-segment non-continuous curvature path, which will later be made continuous by adding four clothoid continuity segments. [...] The three-segment non-continuous curvature 130 path may be a series of curves and/or straight segments [...] that are joined together at nodes").

As to claim 15, Bunderson discloses the [method] of claim 14, and further discloses wherein the transition portion has a radius of curvature substantially equal to the minimum turning radius of the work vehicle (col 4 ln 6-10).

As to claim 16, Bunderson discloses the [method] of claim 14, and further discloses wherein a length of each of the turning portion and the straightening portion is based at least on a rate of change of curvature for the work vehicle (col 4 ln 6-10), and 
	the control system is configured to implement a maximum rate of change of curvature to reduce the length of each of the turning portion and the straightening portion (col 4 ln 6-10).

As to claim 17, Bunderson discloses the [method] of claim 11, and further discloses wherein the end-of-row turn path is based on a maximum rate of change of curvature for the work vehicle (col 4 ln 6-10).

As to claim 18, Bunderson discloses a method for guiding a work vehicle, comprising the steps of: 
	determining, via a navigation system, a relative location of the work vehicle with respect to a work area (col 5 ln 29-34), 
	wherein the work area comprises a headland region and a main region, the main region comprises a plurality of main swaths, and the headland region comprises a plurality of headland swaths (Fig 3); 
	determining, via a control system, a potential end-of-row turn path for the work vehicle for each of the plurality of headland swaths based at least on the relative locations of the work vehicle, a current main swath, each of the plurality of headland swaths, and a next main swath and a minimum radius of curvature for the work vehicle (col 4 ln 6-10, col 5 ln 34-38 - "Based on the position of the agricultural vehicle 12 received from the navigation system 44, the vehicle control system 42 may also determine a path between, over, or along a row, an end-of-row turn path from one swath to another, or a path to the nearest swath", col 7 ln 61-63, col 8 ln 42-45), 
	wherein each potential end-of-row turn path comprises a first turn segment configured to direct the work vehicle to turn from the current main swath of the plurality of main swaths to a corresponding headland swath of the plurality of headland swaths, a traversing segment configured to direct the work vehicle to travel along the corresponding headland in direction toward the next main swath of the plurality of main swaths, and a second turn segment configured to direct the work vehicle to turn from the corresponding headland swath to the next main swath (col 9 ln 3-12); 
	selecting, via the control system, one of the potential end-of-row turn paths (col 7 ln 61-63, col 8 ln 11-21); and 
	implementing the one of the potential end-of-row turn paths via a vehicle steering system of the work vehicle (col 6 ln 10-12, col 8 ln 11-21).

As to claim 19, Bunderson discloses the method of claim 18, and further discloses wherein the one of the potential end-of-row turn paths is configured to cause the vehicle to move along the least amount of untracked work area during the first turn segment and the second turn segment (col 4 ln 14-18 - "Advantages of the disclosed techniques include the generation of an end-of-row turn path that takes the shortest amount of time to follow, but is still within the capabilities of the agricultural vehicle. As a result, the efficiency of the agricultural operation may be increased").

As to claim 20, Bunderson discloses the method of claim 18, and further discloses wherein the one of the potential end-of-row turn paths is based on a maximum rate of change of curvature for the work vehicle (col 4 ln 6-10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Bunderson in view of US 8738238 B2 to Rekow ("Rekow"). 

As to claim 4, Bunderson discloses the work vehicle guidance system of claim 1. 
	Rekow teaches the limitations not expressly further disclosed by Bunderson, namely: 
	wherein the control system comprises a field controller (Fig 4 - back office (404), col 3 ln 38-40 - "The operator may operate the leader vehicle and follower vehicles from inside the vehicles or in another location, such as a back office").
	As of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to combine Bunderson and Rekow, because each reference relates to systems for determining paths traveled by agricultural vehicles. Moreover, the combination would yield predictable results according to the teachings of Rekow, by allowing the operator to control more than one vehicle from a single location. 

As to claim 5, the combination of Bunderson and Rekow teaches the work vehicle guidance system of claim 4. See claim 4 for a statement of an obviousness rationale. 
	Rekow further teaches wherein the field controller is configured to control a plurality of work vehicles concurrently (col 3 ln 38-40).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references generally relate to systems for planning a path traveled by an agricultural vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Todd Melton whose telephone number is (571)270-3871. The examiner can normally be reached on weekdays, 9:30am - 6:00pm (Eastern time). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Berona can be reached on (571)272-6909. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TODD MELTON/Primary Examiner, Art Unit 3669